Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (WO-2015129355-A1), hereinafter Kawabata, in view of Hatakeyama et al. (U.S. 2015/0125794 A1), hereinafter Hatakeyama.
Regarding claims 1 and 2, Kawabata teaches a radiation-sensitive composition (Page 3, Para. 6) comprising: a polymer comprising a first structural unit that comprises an acid-labile group (A1/A2; Page 3, Para. 6 and Page 4, Para. 
Hatakeyama teaches that, in regards to chemically amplified resist compositions comprising an acid generator capable of generating an acid upon exposure to light or EB, wherein deprotection reaction occurs under the action of acid, "quenchers are often added to these resist for the purpose of controlling the diffusion of the acid to unexposed areas to improve the contrast. The addition of quenchers is fully effective to this purpose." [0007] Hatakeyama further teaches that, in regards to an acid labile group used in methacrylate polymers for ArF lithography (such as that of Kawabata), deprotection takes place when a photoacid generator capable of generating a sulfonic acid having fluorine substituted at α-
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further included, in the composition of Kawabata, a sulfonium or iodonium salt capable of generating a α-non-fluorinated sulfonic acid as a quencher, per the teachings of Hatakeyama. The use of a quencher would improve contrast and the use of this specific type of salt would allow for the quenching action to occur via ion exchange. As taught by Hatakeyama, this α-non-fluorinated sulfonic acid would not dissociate the acid-labile group of resin A of Kawabata. Furthermore, it is implied that this property would hold true under the processing conditions of modified Kawabata, which are as described above (preferably 80 to 110°C and 30 to 90 seconds respectively; Page. 69, Para. 5 of Kawabata; with all exemplary embodiments processed at 110°C for 1 min; Page 73, Para. 9 of Kawabata).
claim 3, Kawabata further teaches (Page 3, Para. 6 and Page 4, Para. 1) that the polymer (resin A1) further comprises a second structural unit that is other than the first structural unit and that comprises a monovalent iodine atom.
Regarding claim 4, Kawabata further teaches that the polymer (resin A; Page 31, Para. 3) further comprises a third structural unit (repeating unit (C); Page 31, Para. 3) that is other than the first structural unit, and that does not include a monovalent iodine atom but includes a lactone structure, a sultone structure; or a combination thereof (Page 32, Para. 1).
Regarding claim 5, Kawabata implicitly teaches that an amount of the second compound (acid generator B content of 1 to 30 mass%; Page 61 Para. 1) in the radiation-sensitive composition with respect to 100 parts by mass of the polymer (resin A content of 40 to 99 mass%; Page 52 Para. 2 and Page 50 Para. 3) is 1.01 to 75 parts by mass. [1/99 = 1.01/100; 30/40 = 75/100] This range overlaps with the claimed range for the values of 20 to 75 parts by mass.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the total solid contents of resin A and acid generator B of Kawabata such that the amount of the acid generator B in the radiation-sensitive composition with respect to 100 parts by mass of resin A is 20 to 75 parts by mass. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 6, Kawabata further teaches (Page 68, Para. 10) a resist pattern-forming method comprising: applying the radiation-sensitive composition 
Regarding claim 7, Kawabata further teaches (Page 69, Para. 6) that a radioactive ray used in the exposing is an extreme ultraviolet ray or electron beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        

/Nicholas E Brown/Examiner, Art Unit 1737